Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Newly submitted claims 2-4 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Original claim 1 was directed towards circuits to store first content search rules compiled in a predetermined format wherein said first content search rules comprise fixed-size groups of symbols: circuits to extend the fixed-size groups of symbols to process second content search rules of variable-sized groups of symbols; and circuits to evaluate content presented to the integrated circuit chip with said first stored content search rules or second content search rules or a combination thereof.
Application No.: 15/913,326 Non-Final Office Action dated June 18, 2021 Amendments to the Claims:

This listing of claims will replace all prior versions, and listings, of claims in the application. Currently amended claims are shown with additions underlined and deletions in strikethrough text except double brackets may be placed before and after the deleted characters to show deletion of five or fewer characters.

New claims are directed towards
A dynamic random access memory (DRAM) chip comprising programmable intelligent search memory for content search, said programmable intelligent search memory comprising:
a. first memory circuits comprising first memory elements to store first group of symbols to form first rule group;
b. second memory circuits comprising second memory elements to store second group of symbols to form second rule group; and
C. third memory circuits comprising rule group transition logic coupled to the first memory circuits and the second memory circuits to enable transition from the first rule group to the second rule group when a rule in the first rule group is evaluated to match content being examined.
A dynamic random access memory (DRAM) comprising a programmable memory comprising engine to process content; said programmable memory integrated within a bank of the DRAM; and 
A dynamic random access memory (DRAM) comprising a plurality of programmable memory comprising engine to process content; said programmable memory integrated within plurality of banks of the DRAM; said DRAM further comprising interface between said plurality of programmable memory to communicate configuration and results of processing content.

s 2-4 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 





/DAVID R VINCENT/Primary Examiner, Art Unit 2123